Case 1:16-cv-00375-AJT-JFA Document 269 Filed 02/21/19 Page 1 of 5 PageID# 9175



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                     ALEXANDRIA DIVISION

 ANAS ELHADY, et al.,                                     )
                                                          )       Case No. 16-cv-00375
         Plaintiffs,                                      )       Hon. Anthony J. Trenga
                                                          )
 v.                                                       )
                                                          )
 CHARLES H. KABLE, Director of the                        )
 Terrorist Screening Center; in his official              )
 capacity, et al.;                                        )
                                                          )
         Defendants.                                      )
 _______________________________________________________________________________________________________

                PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO COMPEL

           Plaintiffs, by and through the undersigned counsel, file their reply in support of their

 motion to compel—a document they pray will be the final discovery-regarding brief in this case.

 Nevertheless, an important issue has arisen for the very first time requiring the Court’s

 resolution. The late-breaking development is the Defendants’ new decision to assert, in their

 response for the very first time ever, the law enforcement privilege over the names of the private

 entities with access to TSDB information.

           For years, Defendants denied that they disseminate TSDB information to private entities.

 Now, they assert a law enforcement privilege to keep the identities of those private entities a

 secret.

           Plaintiffs challenge this privilege assertion and respectfully request that the court

 adjudicate it. Can the defendants claim a law enforcement privilege over the names of the 1,441

 private entities with access to TSDB information? If they can, then the Court must decide

 whether the probative value of the actual names justifies disclosure. If the defendants cannot



                                                     1
Case 1:16-cv-00375-AJT-JFA Document 269 Filed 02/21/19 Page 2 of 5 PageID# 9176



 claim a law enforcement privilege over the 1,441 names, the appropriate remedy is clear: the

 defendants must produce the names.

        And the substance of the defendants’ privilege assertion is not serious. Their explanation

 that the disclosure of the names would encourage “[n]efarious use of the NCIC” is puzzling and

 subtly suggests that their inability to securely control NCIC-based access to TSDB information is

 good reason to allow them to keep secret details about this aspect of the watchlisting system. It

 is a befuddling argument.

        Judge Trenga’s order directed the defendants to be specific. Defendants cannot satisfy

 their obligation to be specific if they generalize the types of private entities with access to TSDB

 information.

        This is not a sensitive area. Some of the recipients are likely public companies. Dealings

 between the defendants and corporate members of the public must be disclosed to Plaintiffs and

 do not implicate any pending law enforcement investigation.

        Plaintiffs want the names not out of mere curiosity—though, to be sure, counsel expects

 to be shocked if given the opportunity to know. But that is not why Plaintiffs want the names.

 Plaintiffs want the names of the 1,441 private entities so that they can understand Defendants’

 private sector dissemination practices. Of all the ways to remedy Defendants’ failure to provide

 adequate information about its private sector dissemination practices throughout the discovery

 process, the names of those companies is what allows Plaintiffs to make their own assessment of

 the facts rather than rely on Defendants’ often-misleading characterizations.

        .

                                                       Respectfully submitted,

                                                       COUNCIL ON AMERICAN-ISLAMIC
                                                       RELATIONS

                                                  2
Case 1:16-cv-00375-AJT-JFA Document 269 Filed 02/21/19 Page 3 of 5 PageID# 9177




                                           BY: /s/ Gadeir Abbas
                                           GADEIR I. ABBAS (VA: 81161)*

                                           LENA F. MASRI (P73461)
                                           Attorneys for Plaintiff
                                           453 New Jersey Ave, SE
                                           Washington, DC 20003
                                           Phone: (202) 742-6420

                                           Gadeir Abbas is licensed in VA, not in D.C.
                                           Practice limited to federal matters.

 Dated: February 21, 2019




                                       3
Case 1:16-cv-00375-AJT-JFA Document 269 Filed 02/21/19 Page 4 of 5 PageID# 9178




                                     CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request the Court GRANT their

 Motion to Compel.

                                               Respectfully submitted,

                                               COUNCIL ON AMERICAN-ISLAMIC
                                               RELATIONS

                                               BY:    /s/ Lena Masri
                                               LENA F. MASRI (P73461)
                                               GADEIR I. ABBAS (VA: 81161)
                                               Attorneys for Plaintiff
                                               453 New Jersey Ave, SE
                                               Washington, DC 20003
                                               Phone: (202) 742-6420

                                               Gadeir Abbas is licensed in VA, not in D.C.
                                               Practice limited to federal matters.

                                               AKEEL & VALENTINE, PLLC

                                               BY:    /s/ Shereef Akeel
                                               SHEREEF H. AKEEL (P54345)
                                               Attorney for Plaintiffs
                                               888 W. Big Beaver Rd., Ste. 910
                                               Troy, MI 48084
                                               Phone: (248) 269-9595
                                               shereef@akeelvalentine.com
 Dated: February 21, 2019




                                           4
Case 1:16-cv-00375-AJT-JFA Document 269 Filed 02/21/19 Page 5 of 5 PageID# 9179



                                CERTIFICATE OF SERVICE


        I hereby certify that on February 21, 2018, I electronically filed the foregoing by using

 the Court’s ECF system. I further certify that all participants in the case are registered ECF

 users and will be electronically served by the Court’s ECF notification system.

                                                    Respectfully submitted,

                                                    COUNCIL ON AMERICAN-ISLAMIC
                                                    RELATIONS

                                                    BY:    /s/ Gadeir Abbas
                                                    LENA F. MASRI (P73461)
                                                    GADEIR I. ABBAS (VA: 81161)
                                                    Attorneys for Plaintiff
                                                    453 New Jersey Ave, SE
                                                    Washington, DC 20003
                                                    Phone: (202) 742-6420

                                                    Gadeir Abbas is licensed in VA, not in D.C.
                                                    Practice limited to federal matters.

                                                    AKEEL & VALENTINE, PLLC

                                                    BY:    /s/ Shereef Akeel
                                                    SHEREEF H. AKEEL (P54345)
                                                    Attorney for Plaintiffs
                                                    888 W. Big Beaver Rd., Ste. 910
                                                    Troy, MI 48084
                                                    Phone: (248) 269-9595
                                                    shereef@akeelvalentine.com
 Dated: February 21, 2019




                                                5
